COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                  FORT WORTH

                               NO. 02-14-00011-CV


IN RE BYRON WALKER                                                       RELATOR


                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                         MEMORANDUM OPINION1

                                     ------------

      The court has considered relator’s petition for writ of mandamus and is of

the opinion that relief should be denied. Accordingly, relator’s petition for writ of

mandamus is denied.

                                                    PER CURIAM

PANEL: WALKER, GARDNER, and MEIER, JJ.

DELIVERED: January 16, 2014




      1
       See Tex. R. App. P. 47.4, 52.8(d).